 

 

 

 

 

 

 

SERVICEMASTER DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2005)

 

 

 

 

 

 

 

 

 

 

 



 

 

SERVICEMASTER DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

PAGE

 

ARTICLE I Introduction



1

 

Section 1.1.

Name

1

 

Section 1.2.

Purpose

1

 

Section 1.3.

Administration of the Plan

1

ARTICLE II

Definitions



2

ARTICLE III

Plan Participation



4

 

Section 3.1.

Eligibility

4

 

Section 3.2.

Participation

4

ARTICLE IV

Deferral Elections



4

 

Section 4.1.

Compensation Eligible for Deferral

4

 

Section 4.2.

Timing of Deferral Election

5

 

Section 4.3.

Changes in Deferral Election

5

 

Section 4.4.

Effect of Deferral Election

5

 

Section 4.5.

Vesting of Deferral Account

5

ARTICLE V

Employer Matching Contributions



5

 

Section 5.1.

Crediting of Employer Matching Contributions

5

 

Section 5.2.

Vesting of Employer Matching Contributions Account

6

ARTICLE VI

Earnings on Account Balances



6

 

Section 6.1.

Permitted Investments

6

 

Section 6.2.

Earnings and Losses

7

 

Section 6.3.

Committee May Disapprove Permitted Investments

7

 

Section 6.4.

Elections

7

 

Section 6.5.

Actual Investment Not Required

7

 

Section 6.6.

Investment Notices

8

 

Section 6.7.

Crediting of Deferrals, Contributions and Earnings

8

ARTICLE VII

Establishment of Trust



8

 

Section 7.1.

Establishment of Trust

8

 

Section 7.2.

Status of Trust

8

 

 

(i)

 



 

 

ARTICLE VIII

Distribution of Account Balances



8

 

Section 8.1.

Timing

8

 

Section 8.2.

Manner of Payment

10

 

Section 8.3.

Change in Time or Manner of Payment

10

 

Section 8.4.

Payments Upon Unforeseeable Emergency

10

 

Section 8.5.

Distributions to Minor and Incompetent Persons

11

 

Section 8.6.

Designation of Beneficiaries

11

 

Section 8.7.

Inability to Locate Participant or Beneficiary

12

 

Section 8.8.

Claims Procedure

12

ARTICLE IX

Amendment or Termination



13

 

Section 9.1.

Amendment

13

 

Section 9.2.

Plan Termination

13

 

Section 9.3.

Special Termination Right

13

ARTICLE X

General Provisions



14

 

Section 10.1.

Applicable Law

14

 

Section 10.2.

Assumption of Company Liability

14

 

Section 10.3.

Number and Headings.

14

 

Section 10.4.

Immunity of Board and Committee Members

14

 

Section 10.5.

Non-alienation of Benefits.

14

 

Section 10.6.

Notices

14

 

Section 10.7.

Plan Not to Affect Employment Relationship

15

 

Section 10.8.

Severability

15

 

Section 10.9.

Successors and Assigns

15

 

Section 10.10.

Withholding for Taxes

15

 

Section 10.11.

Compliance With Section 409A of Code

15

 

(ii)



 

 

SERVICEMASTER DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2005)

 

ARTICLE I

 

Introduction

Section 1.1.      Name. The name of the Plan shall be the “ServiceMaster
Deferred Compensation Plan.”

Section 1.2.      Purpose. The Plan, as amended and restated effective January
1, 2005, shall constitute an unfunded arrangement established and maintained for
the purpose of providing deferred compensation to a select group of management
or highly compensated employees, pursuant to Title I of ERISA. The Plan shall
further constitute an amendment and restatement of the ServiceMaster Deferred
Compensation Plan, effective October 24, 2002, as thereafter amended.

Section 1.3.      Administration of the Plan. The Plan shall be administered by
the Board and the Committee, as set forth herein.

(a)       The Board’s duties and authority under the Plan shall include (i)
determining the amount of Employer Matching Contributions pursuant to Section
5.1, (ii) determining Permitted Investments pursuant to Section 6.1, (iii)
authorizing contributions to a grantor trust pursuant to Section 7.1 and (iv)
amending and terminating the Plan pursuant to Sections 9.1 and 9.2.

 

(b)       The Committee’s duties and authority under the Plan shall include (i)
the interpretation of the provisions of the Plan, (ii) the adoption of any rules
and regulations which may become necessary or advisable in the operation of the
Plan, (iii) the making of such determinations as may be permitted or required
pursuant to the Plan, including the determination of when a Participant has
terminated employment, (iv) the taking of such other action as may be required
for the proper administration of the Plan in accordance with its terms and (v)
the amendment of the Plan, to the extent authorized under Section 9.1. Any
decision of the Committee with respect to any matter within the authority of the
Committee shall be final, binding and conclusive upon the Employers and each
Participant, former Participant, designated Beneficiary, and each person
claiming under or through any Participant or designated Beneficiary, and no
additional authorization or ratification by the Board or stockholders of
ServiceMaster shall be required. Any action by the Committee with respect to any
one or more Participants shall not be binding on the Committee as to any action
to be taken with respect to any other Participant. Each determination required
or permitted under the Plan shall be made by the Committee in the sole and
absolute discretion of the Committee. The Committee may delegate to any
Employer, committee, person (whether or not an employee of an

 

1

 



 

Employer) or entity any of its responsibilities or duties hereunder.

 

ARTICLE II

 

Definitions

“Account” shall mean the aggregate of a Participant’s Deferral Account and
Employer Matching Contributions Account.

“Account Balance” shall mean the value, as of the specified date, of the
Participant’s Account.

“Annual Bonus Plan” shall mean the ServiceMaster Annual Bonus Plan, or any
successor to such plan.

“Beneficiary” shall mean the person, persons or legal entity entitled to receive
benefits under the Plan which become payable in the event of the Participant’s
death.

“Board” shall mean the Board of Directors of ServiceMaster or a committee of the
Board that is authorized to act on behalf of the Board with respect to the Plan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and includes
any regulations thereunder.

“Committee” shall mean ServiceMaster’s Equity Plans Administrative Committee or
such other committee designated by the Board to administer the Plan. References
to the Committee in the Plan shall include any Employer, committee, person or
entity to which the Committee has further delegated any of its duties or
responsibilities in accordance with Section 1.3.

“Compensation” shall mean (i) the Regular Compensation payable to a Participant
in the applicable Plan Year, (ii) amounts payable pursuant to the Annual Bonus
Plan with respect to the applicable Plan Year and (iii) amounts payable pursuant
to the Corporate Performance Plan with respect to the applicable Plan Year.

“Corporate Performance Plan” shall mean the ServiceMaster Corporate Performance
Plan, or any successor to such plan.

“Deferral” shall mean the amount of Compensation that a Participant elects to
defer pursuant to procedures prescribed by the Committee.

“Deferral Account” shall mean the bookkeeping account maintained by
ServiceMaster pursuant to Article IV of the Plan in the name of and for a
Participant.

“Disability” shall mean the inability of a Participant to perform substantially
his or her duties and responsibilities due to physical or mental impairment for
a continuous period of at least six months, as determined solely by the
Committee.

 

2

 



 

 

“Effective Date” shall mean January 1, 2005 with respect to the terms of the
Plan as set forth herein.

“Eligible Employee” shall mean, with respect to a Plan Year, a management or
highly compensated employee of an Employer who is notified by the Committee in
writing that he or she is eligible to participate in the Plan for such Plan
Year.

“Employer Matching Contribution” shall mean the amount credited to a
Participant’s Account pursuant to Article V.

“Employer Matching Contributions Account” shall mean the bookkeeping account
maintained by ServiceMaster pursuant to Article V of the Plan in the name of and
for a Participant.

“Employers” shall mean ServiceMaster and its subsidiaries that, with the
approval of the Committee, adopt the Plan for the benefit of their Eligible
Employees.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any regulations thereunder.

“Gross Misconduct” shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the ServiceMaster
Companies, or any other intentional misconduct by the Participant adversely
affecting the business or affairs of the ServiceMaster Companies in a material
manner.

“Participant” shall mean any Eligible Employee who commences participation in
the Plan pursuant to Article III.

“Permitted Investment” shall mean such funds or types of investment as may be
approved by the Board from time to time. Except to the extent otherwise
determined by the Board, shares of ServiceMaster common stock shall not be a
Permitted Investment with respect to Deferrals and Employer Matching
Contributions credited to a Participant’s Account on or after January 1, 2004.

“Plan” shall mean this ServiceMaster Deferred Compensation Plan, as amended from
time to time.

“Plan Year” shall mean the twelve consecutive month period ending December 31st.

“Qualified Retirement” shall mean a Participant’s termination of employment with
his or her Employer and all other ServiceMaster Companies by reason of
retirement (i) on or after age 55 and after completing 10 years of service,
determined in a manner consistent with the ServiceMaster Profit Sharing and
Retirement Plan, or (ii) on or after age 65; provided, however, that a Qualified
Retirement shall not include a termination of a Participant’s employment for
Gross Misconduct.

 

3

 



 

 

“Regular Compensation” shall mean an Eligible Employee’s base pay, commissions
and overtime pay.

“ServiceMaster” shall mean The ServiceMaster Company, a Delaware corporation,
and its successors or assigns under the Plan.

“ServiceMaster Companies” shall mean ServiceMaster and its subsidiaries.

ARTICLE III

 

Plan Participation

Section 3.1.      Eligibility. An employee of an Employer shall become eligible
to participate in the Plan upon receipt of written notice of such eligibility
from the Committee.

Section 3.2.      Participation. Each Eligible Employee may participate in the
Plan in a Plan Year by submitting an election to the Committee prior to the
beginning of such Plan Year and within the election period prescribed by the
Committee, and by specifying in such election the respective percentages or
dollar amounts of (i) the Eligible Employee’s Regular Compensation otherwise
payable to the Eligible Employee by an Employer with respect to such Plan Year,
(ii) the amounts earned by such Eligible Employee with respect to such Plan Year
under the Annual Bonus Plan and (iii) the amounts earned by such Eligible
Employee with respect to such Plan Year under the Corporate Performance Plan,
which in each case shall be deducted from such Compensation and deferred for
payment at a later date pursuant to the Plan. The Committee shall establish
rules prescribing the time and manner in which elections shall be submitted to
the Committee, which may include submission of elections by telephonic or
electronic media. An individual who becomes an Eligible Employee after the first
day of a Plan Year may participate in the Plan for such Plan Year by submitting
an election to the Committee within 30 days after the date such individual is
notified of his or her eligibility to participate in the Plan.

ARTICLE IV

 

Deferral Elections

Section 4.1.      Compensation Eligible for Deferral. A Participant may elect in
the manner designated by the Committee to defer the receipt of (i) not less than
2% and not more than 75% of the Participant’s Regular Compensation payable with
respect to the applicable Plan Year, (ii) not less than 2% and not more than 75%
of any amount earned by the Participant under the Annual Bonus Plan with respect
to the applicable Plan Year and/or (iii) not less than 2% and not more than 90%
of any amount earned by the Participant under the Corporate Performance Plan
with respect to the applicable Plan Year. Deferral elections shall be expressed
either as a percentage of a Participant’s Compensation, or as a fixed dollar
amount.

 

4

 



 

 

Section 4.2.      Timing of Deferral Election. Except as set forth in Section
3.2, an election form must be submitted within the election period prescribed by
the Committee and occurring prior to the Plan Year for which the election is to
be effective, and in accordance with such other rules prescribed by the
Committee. In order to participate in the Plan for any subsequent Plan Year, an
Eligible Employee must submit a new election form within the designated election
period occurring prior to the Plan Year for which the election is to be
effective. Except as may be permitted by Section 409A of the Code, in no event
shall an election under the Plan apply to Compensation for services performed
prior to the date on which such election is received by the Committee and
becomes irrevocable.

Section 4.3.      Changes in Deferral Election. In the event of an Unforeseeable
Emergency, as determined in accordance with Section 8.4, a Participant may elect
to terminate future Deferrals under the Plan in accordance with procedures
prescribed by the Committee, provided that a Participant who makes such an
election shall not be permitted to make any new Deferral elections under the
Plan for the remainder of the Plan Year in which such Deferrals terminate and
the Plan Year immediately thereafter. No other changes may be made during a Plan
Year to the percentage or amount of Compensation subject to a Participant’s
Deferral election.

Section 4.4.      Effect of Deferral Election. The submission of an election
pursuant to Section 4.2 shall evidence the Participant’s authorization of his or
her Employer to defer the payment of such Participant’s Compensation with
respect to the amount specified in such election. The submission of such
election shall further evidence the Participant’s election of the timing and
form of distribution of the Deferrals subject to such election, any Employer
Matching Contribution relating thereto, and any earnings or losses credited to
the Participant’s Account with respect to such Deferrals and Employer Matching
Contribution. Deferrals of Compensation by a Participant shall be credited to a
Deferral Account established for the benefit of the Participant as soon as
administratively practicable after the date such Compensation otherwise would
have been payable to the Participant, and such Deferral Account thereafter shall
be credited with earnings and losses in accordance with Article VI.

Section 4.5.      Vesting of Deferral Account. A Participant shall at all times
be fully vested in his or her Deferral Account.

ARTICLE V

 

Employer Matching Contributions

Section 5.1.      Crediting of Employer Matching Contributions. As soon as
practicable after the end of each Plan Year, ServiceMaster may, in its sole
discretion by action of the Board, credit an Employer Matching Contribution to
an Employer Matching Contributions Account maintained for each Participant who
is an Eligible Employee as of the last day of such Plan Year (including an
employee who is on a leave of absence approved by his or her Employer) or who
ceased employment with an Employer during such Plan Year on account of death,
Disability, Qualified Retirement, or due to a transfer

 

5

 



 

to, and continued employment for the remainder of the Plan Year by, another
ServiceMaster Company, whether or not an Employer, or a ServiceMaster Company
franchisee. An Employer Matching Contribution with respect to a Plan Year shall
be in an amount determined by the Board, and shall be stated as a percentage of
some or all of the Deferrals elected by the Participant for such Plan Year. The
Compensation of a Participant shall not be reduced by any Employer Matching
Contributions credited to such Participant’s Employer Matching Contributions
Account. A Participant’s Employer Matching Contributions Account shall be
credited with earnings and losses in accordance with Article VI.

Section 5.2.      Vesting of Employer Matching Contributions Account. A
Participant’s Employer Matching Contributions Account shall become vested based
on the number of the Participant’s aggregate years of service with such
Participant’s Employer or any of the ServiceMaster Companies, in accordance with
the following schedule:

 

 

                     Vested

Years of Service

Percentage

 

 

less than 2 years of service

0%

2 years of service but less than 3

25%

3 years of service but less than 4

50%

4 years of service but less than 5

75%

5 years of service or more

100%

 

The unvested portion of a Participant’s Employer Matching Contributions Account
shall be immediately forfeited upon the termination of such Participant’s
employment for any reason, and shall not thereafter be reallocated to the
Accounts of any other Participants.

 

ARTICLE VI

 

Earnings on Account Balances

Section 6.1.      Permitted Investments. Upon his or her election to participate
in the Plan, each Participant shall designate, in such manner as may be
prescribed by the Committee, the Permitted Investments in which such
Participant’s Account shall be deemed to be invested. Such Participant’s Account
shall be deemed to be invested as specified by the Participant either (a) on the
day following the later of (i) the date such Participant makes such designation,
or (ii) the date such credit is made to such Participant’s Account, or (b) on
such other dates as may be reasonably determined by the Committee. A Participant
may elect to change his or her deemed investment election as frequently as may
be permitted by the Committee, and in any event at least once each Plan Year;
provided, however, that a Participant shall not be permitted to change a deemed
investment election with respect to any portion of his or her Account deemed
invested in shares of ServiceMaster common stock.

 

6

 



 

 

Section 6.2.      Earnings and Losses. Each Participant’s Account shall be
credited with deemed earnings, or reduced by deemed losses, equal to the
earnings or losses that would have been realized or paid if assets in an amount
equal to the balance of such Account were actually invested among the Permitted
Investments selected by the Participant in accordance with Section 6.1. Each
Participant’s Account shall be valued as of each day on which the New York Stock
Exchange or Nasdaq National Market is open. Although ServiceMaster or an
Employer might actually invest its assets according to the Participant’s
election, it is not required to do so nor to even set aside any assets to
provide for payments hereunder. ServiceMaster may promulgate separate accounting
and administrative rules to facilitate the deemed investment in a Permitted
Investment.

Section 6.3.      Committee May Disapprove Permitted Investments.
Notwithstanding the foregoing, the Board or the Committee may disapprove any
Permitted Investment designated by a Participant or deemed to be held in such
Participant’s Account. If the disapproved Permitted Investment has been
designated by the Participant but is not then deemed to be held in such
Participant’s Account, the Committee shall promptly notify the Participant in
writing of the decision to disapprove the Permitted Investment and shall afford
the Participant an opportunity to designate one or more substitute Permitted
Investments satisfactory to the Board or the Committee. If the disapproved
Permitted Investment is deemed to be held in the Participant’s Account, the
Committee shall promptly notify the Participant in writing of the decision to
disapprove the Permitted Investment and shall afford the Participant an
opportunity to dispose of the disapproved Permitted Investment and to reinvest
the deemed proceeds therefrom in one or more substitute Permitted Investments
satisfactory to the Board or the Committee. If the Participant does not submit
an election to dispose of the disapproved Permitted Investment within ten days
after notice of disapproval by the Committee, the Committee may thereafter treat
the disapproved Permitted Investment as having been sold on a date selected by
the Committee and shall make appropriate charges and credits to the Account.
None of the Board, the Committee or any Employer shall have any liability to the
Participant for losses or expenses allocated to such Account by reason of a
decision by the Board or the Committee to disapprove a Permitted Investment.

Section 6.4.      Elections. All elections to be made by a Participant pursuant
to this Article VI shall be made only by such Participant, provided that if such
Participant dies before such Participant’s entire Account Balance is
distributed, or if the Committee determines that such Participant is legally
incompetent or otherwise incapable of managing such Participant’s own affairs,
the Committee shall have the authority to (a) itself make the elections pursuant
to Section 6.1 on behalf of such Participant, or (b) designate such
Participant’s designated Beneficiary, legal representative or some near relative
of such Participant to make the elections pursuant to Section 6.1 on behalf of
such Participant.

Section 6.5.      Actual Investment Not Required. An Employer need not actually
make any Permitted Investment. If an Employer should from time to time make any
investment similar to a Permitted Investment, such investment shall be solely
for the Employer’s own account and the Participant shall have no right, title or
interest therein.

 

7

 



 

Accordingly, each Participant is solely an unsecured creditor of the Employer
with respect to his or her Account.

Section 6.6.      Investment Notices. Statements describing the performance of
the Permitted Investments will be provided to the Participants no less
frequently than semi-annually.

Section 6.7.      Crediting of Deferrals, Contributions and Earnings. The
Committee shall credit all Deferrals to a Participant’s Account as soon as
administratively practicable after the date on which the Deferrals would have
been paid to the Participant if the Participant had not made a Deferral election
under Article IV of the Plan. Employer Matching Contributions shall be credited
to a Participant’s Account on the date specified by the Board. Earnings and
losses shall be credited to the Participant’s Account in accordance with Section
6.2.

ARTICLE VII

 

Establishment of Trust

Section 7.1.      Establishment of Trust. The Board may, in its sole discretion,
establish a grantor trust, as described under Section 671 of the Code, which is
subject to the claims of the general creditors of ServiceMaster, for the purpose
of accumulating assets to provide for the obligations hereunder. The
establishment of such a trust shall not affect each Employer’s liability to pay
benefits hereunder except that the Employer’s liability shall be offset by any
payments actually made to a Participant under such a trust. In the event such a
trust is established, the amount to be contributed shall be determined by the
Board and the investment of such assets shall be in accordance with the trust
document.

Section 7.2.      Status of Trust. Participants shall have no direct or secured
claim in any asset of any trust established pursuant to Section 7.1 or in
specific assets of the Employer or the ServiceMaster Companies and will have the
status of general unsecured creditors of the Employer for any amounts due under
the Plan. Any trust assets and income shall be subject to the claims of
ServiceMaster’s creditors.

ARTICLE VIII

 

Distribution of Account Balances

Section 8.1.      Timing. (a) Payment of Deferral Accounts. Except as otherwise
specifically provided herein, including Section 8.4 of the Plan, the Deferrals
credited to a Participant’s Deferral Account for a Plan Year, adjusted by any
earnings or losses thereon, shall be paid or shall commence to be paid to such
Participant as soon as administratively practicable, but not later than 2½
months, after the last day of the calendar quarter coincident with, or next
following, the payment date elected by the Participant on such Participant’s
Deferral election form submitted for such year. The payment date elected by the
Participant may be (i) the six-month anniversary of the date

 

8

 



 

on which the Participant’s employment with the ServiceMaster Companies
terminates or (ii) any other date elected by the Participant which is more than
three years after the last day of the Plan Year for which the Deferrals are
credited to the Participant’s Deferral Account. The Participant must submit to
the Committee a separate election described in Section 3.2 for each Plan Year
which specifies a Deferral amount and payment date for all amounts credited to
such Participant’s Deferral Account for such Plan Year.

(b) Payment of Employer Matching Contribution Accounts. Except as otherwise
specifically provided herein, including Section 8.4 of the Plan, the vested
portion of the Employer Matching Contributions credited to a Participant’s
Employer Matching Contributions Account for a Plan Year, adjusted by any
earnings or losses thereon, shall be paid or shall commence to be paid to such
Participant on or as soon as administratively practicable after the later to
occur of (i) the date on which the Deferrals credited to the Participant’s
Account for the same Plan Year are paid or commence to be paid or (ii) the last
day of the calendar quarter coincident with or next following the six-month
anniversary of the termination of such Participant’s employment with the
ServiceMaster Companies. Any amount credited to a Participant’s Employer
Matching Contributions Account that is not vested as of the date of such
Participant’s termination of employment with the Participant’s Employer and all
other ServiceMaster Companies shall thereupon be forfeited, and shall not
thereafter be reallocated to the Accounts of any other Participants.

(c) Cash-Out of Small Accounts. Notwithstanding the payment date elected by a
Participant, the vested balance of such Participant’s Account shall be paid to
such Participant in a lump sum as soon as administratively practicable after the
last day of the calendar quarter coincident with, or next following, the
six-month anniversary of the termination of such Participant’s employment with
the ServiceMaster Companies if the amount of such vested Account Balance as of
such date is less than $50,000. (If a Participant’s employment terminated prior
to January 1, 2003 and the Participant’s vested Account balance was less than
$25,000 as of the date of such termination, such Account was paid to such
Participant in a lump sum as soon as administratively practicable after the last
day of the calendar year coincident with, or next following, the date of such
termination.) To the extent permitted by Section 409A of the Code without
penalty or interest, if the vested balance of a Participant’s Account shall be
less than $10,000 as of the last day of any calendar quarter following the
termination of such Participant’s employment with the ServiceMaster Companies,
such Account shall be paid to such Participant in a lump sum as soon as
administratively practicable after such date.

(d) Delayed Payment Date. Notwithstanding any payment date elected by a
Participant, the Committee shall defer the payment of all or any portion of a
Participant’s Account to the extent the Committee determines that the payment of
such amount at the time elected by the Participant would (i) cause any of the
ServiceMaster Companies to be unable to deduct such payment as a result of the
limitations prescribed by Section 162(m) of the Code, (ii) violate a term of a
loan agreement, or other similar agreement, to which any of the ServiceMaster
Companies is a party, and that such violation would cause material harm to the
ServiceMaster Companies or (iii) violate Federal securities laws or other
applicable law; provided that in all cases such payment

 

9

 



 

thereafter shall be made as soon as administratively practicable after the
earliest date on which the Committee determines that such extended deferral is
no longer necessary for the purposes set forth in clauses (i), (ii) and (iii)
herein.

Section 8.2.      Manner of Payment. Except as provided in Section 8.1(c), each
Participant or Beneficiary shall receive payment of the amounts credited to the
Participant’s Account for a Plan Year, as adjusted by any earnings or losses
with respect to such amounts, either in a single lump sum or in annual
installments over a period of not less than two and not more than ten years, as
elected by the Participant at the time of such Participant’s initial Deferral
election for such Plan Year. The distribution of a Participant’s Account shall
be paid in cash by the Employer of the Participant or, to the extent the
Participant’s Account is deemed invested in shares of ServiceMaster common
stock, the Participant shall receive such distribution in shares of
ServiceMaster common stock. Upon the death of a Participant, any unpaid portion
of such Participant’s Account shall be paid to the Participant’s Beneficiary,
determined in accordance with Section 8.6, in a single lump sum payment as soon
as administratively practicable after the date of the Participant’s death.

Section 8.3.      Change in Time or Manner of Payment.

A Participant may change his or her prior payment election at any time, and from
time to time; provided, however, that (i) no subsequent payment election shall
become effective until the first anniversary of the date such subsequent payment
election is made, (ii) no subsequent payment election shall be effective if the
Participant is scheduled, pursuant to the prior election, to receive or begin
receiving payments within one year after the date such subsequent payment
election is made and (iii) such subsequent payment election provides for
payments to the Participant to be made or begin at least five years later than
the date on which such distribution was previously scheduled to be made or
begin, in accordance with section 409A of the Code. In the event a change in a
payment election does not become effective, the prior valid election of such
Participant shall govern the time and manner of payment.

Section 8.4.      Payments Upon Unforeseeable Emergency. In the event of an
Unforeseeable Emergency, as hereinafter defined, the Participant may file a
written request with the Committee to receive all or any portion of the vested
balance of such Participant’s Account in an immediate lump sum payment. A
Participant’s written request for such a payment shall describe the
circumstances which the Participant believes justify the payment and an estimate
of the amount necessary to eliminate the Unforeseeable Emergency. The Committee
will have the authority to grant or deny any such request. An “Unforeseeable
Emergency” is a severe financial hardship of the Participant resulting from an
illness or accident of the Participant or the Participant’s spouse or dependent
(as defined in section 152(a) of the Code), a loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage not
otherwise covered by insurance), or any other similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Participant. A payment shall not be made pursuant to this Section to the
extent the Unforeseeable Emergency may be relieved through reimbursement or
compensation from insurance or

 

10

 



 

otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause a severe financial hardship, or by
the cessation of deferrals under the Plan. A payment pursuant to this Section
8.4 may not exceed the amount necessary to meet such financial need (including
amounts necessary to pay any federal, state or local income taxes reasonably
anticipated to result from the payment). Any payment from a Participant’s
Account on account of an Unforeseeable Emergency shall be deemed to cancel any
Deferral election of the Participant then in effect and the Participant shall
not be permitted to make further Deferral elections under the Plan for the
remainder of the Plan Year in which such payment is made and the Plan Year
immediately thereafter.

Section 8.5.      Distributions to Minor and Incompetent Persons. If a payment
is to be made to a minor or to an individual who, in the opinion of the
Committee, is unable to manage his or her financial affairs by reason of illness
or mental incompetency, such distribution may be made to or for the benefit of
any such individual in such of the following ways as the Committee shall direct:
(a) directly to any such minor individual if, in the opinion of the Committee,
he or she is able to manage his or her financial affairs, (b) to the legal
representative of any such individual, (c) to a custodian under a Uniform Gifts
to Minors Act for any such minor individual, or (d) to some near relative of any
such individual to be used for the latter’s benefit. Neither the Committee nor
any Employer shall be required to see to the application by any third party of
any payment made to or for the benefit of a Participant or Beneficiary pursuant
to this Section.

Section 8.6.      Designation of Beneficiaries. Each Participant may name any
person (who may be named concurrently, contingently or successively) to whom the
Participant’s Account Balance under the Plan is to be paid if the Participant
dies before the Account Balance is fully distributed. Each such Beneficiary
designation will revoke all prior designations by the Participant, shall not
require the consent of any previously named Beneficiary, shall be in a form
prescribed by the Committee and will be effective only when filed with the
Committee during the Participant’s lifetime. If a Participant fails to designate
a Beneficiary before such Participant’s death, as provided above, or if the
designated Beneficiary predeceases the Participant or fails to survive the
Participant by at least 48 hours, the Committee shall pay any undistributed
balance of the Participant’s vested Account Balance (a) to the surviving spouse
of such deceased Participant, if any, or (b) if there is no surviving spouse, to
the then living biological and adopted children, if any, of the Participant in
equal shares, or (c) if there are no such children, to the executor or
administrator of the estate of such deceased Participant. The marriage of a
Participant shall be deemed to revoke any prior designation of a Beneficiary
made by him or her and a divorce shall be deemed to revoke any prior designation
of the Participant’s divorced spouse if written evidence of such marriage or
divorce shall be received by the Committee before distribution of the
Participant’s Account Balance has been made in accordance with such designation.
Participants and designated Beneficiaries are required to maintain a current
post office address on file with the Committee by notifying the Committee of
such address. If a Beneficiary is entitled to a payment pursuant to this Section
8.6, but dies before such payment is made, such payment shall be made to the
executor or administrator of the estate of such deceased Beneficiary.

 

11

 



 

 

Section 8.7.      Inability to Locate Participant or Beneficiary. If the
Committee is unable to make payment of a Participant’s Account to such
Participant or his or her Beneficiary because the identity and/or whereabouts of
such person cannot be ascertained notwithstanding the mailing of notice to any
last known address or addresses, then such Participant’s Account shall be
forfeited. If the Participant or Beneficiary later makes a claim for a benefit
under the Plan, and that claim for benefit is granted, the amount in the
Participant’s Account that was treated as a forfeiture shall be paid to the
Participant or Beneficiary without regard to any subsequent gain or loss.

Section 8.8.      Claims Procedure. (a) Filing of Claim. If any Participant or
Beneficiary believes he or she is entitled to benefits under the Plan in an
amount greater than those which he or she is receiving or has received, the
Participant or Beneficiary (or his or her duly authorized representative) may
file a claim with a subcommittee designated by the Committee (the “Claim Review
Subcommittee”). Such a claim shall be in writing and state the nature of the
claim, the facts supporting the claim, the amount claimed and the address of the
claimant.

(b) Initial Review of Claim. The Claim Review Subcommittee shall review the
claim and, unless special circumstances require an extension of time, within 90
days after receipt of the claim give written or electronic notice to the
claimant of its decision with respect to the claim. If special circumstances
require an extension of time, the claimant shall be so advised in writing within
the initial 90-day period and in no event shall such an extension exceed 90
days. The notice of the decision of the Claim Review Subcommittee with respect
to the claim shall be written in a manner calculated to be understood by the
claimant and, if the claim is wholly or partially denied, shall set forth the
specific reasons for the denial, specific references to the pertinent Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the appeals procedure under the Plan and the time limits applicable to such
procedure (including a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following the final first denial of a claim).

(c) Appeal of Claim Denial. The claimant (or his or her duly authorized
representative) may request a review of the denial by filing with the full
Committee a written request for such review within 60 days after notice of the
denial has been received by the claimant. Within the same 60-day period, the
claimant may submit to the Committee written comments, documents, records and
other information relating to the claim. Upon request and free of charge, the
claimant also may have reasonable access to, and copies of, documents, records
and other information relevant to the claim.

(d) Review of Claim Denial. If a request for review is so filed, review of the
denial shall be made by the Committee and the claimant shall be given written or
electronic notice of the Committee’s final decision within 60 days after receipt
of such request, unless special circumstances require an extension of time. If
special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial 60-day period and in no event shall such
an extension exceed 60 days.

 

12

 



 

If the appeal of the claim is wholly or partially denied, the notice of the
Committee’s final decision shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based and a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all relevant documents,
records and information. The notice shall be written in a manner calculated to
be understood by the claimant and shall notify the claimant of his or her right
to bring a civil action under Section 502(a) of ERISA.

ARTICLE IX

 

Amendment or Termination

Section 9.1.      Amendment. ServiceMaster shall have the right to amend the
Plan from time to time, provided that no such amendment shall reduce the amount
credited to a Participant’s Account without the consent of the Participant or,
if the Participant is deceased, his or her Beneficiary. The Plan shall be
amended by resolutions duly adopted by the Board or, to the extent the amendment
(i) is required or deemed advisable as a result of legislation, regulation, or
other actions, (ii) concerns routine or administrative matters or (iii) does not
materially affect the cost of the Plan to any Employer, by either the Board or
the Committee.

Section 9.2.      Plan Termination. The Board may, in its discretion, terminate
the Plan with respect to some or all Accounts and accelerate the payment of such
Accounts:

(a) within 12 months of a corporate dissolution taxed under section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the payments with respect to each such Account are
included in the Participant’s gross income in the latest of (i) the calendar
year in which the Plan termination occurs, (ii) the calendar year in which such
Account becomes vested or (iii) the first calendar year in which the payments
are administratively practicable;

(b) within 30 days preceding or within 12 months following a change in control
event, as defined in Treasury Regulation §1.409A-2(g)(4)(i) or

(c) upon any other termination event permitted under section 409A of the Code.

Section 9.3.      Special Termination Right. Each Participant who has attained
or will attain age 65 on or before December 31, 2005 shall be entitled to
terminate his or her participation in the Plan and to receive an immediate and
full distribution of such Participant’s entire Account on or before December 31,
2005.

 

13

 



 

 

ARTICLE X

 

General Provisions

Section 10.1.    Applicable Law. The provisions of this Plan shall be construed
and interpreted in accordance with the laws of the State of Illinois, except as
preempted by ERISA, the Code and other Federal law.

Section 10.2.    Assumption of Company Liability. ServiceMaster’s obligations
under the Plan may be assumed by any subsidiary of ServiceMaster, in which case
such subsidiary shall be obligated to satisfy all of ServiceMaster’s obligations
under the Plan and ServiceMaster shall be released from any continuing
obligation under the Plan. At ServiceMaster’s request, each Participant or
designated Beneficiary shall sign such documents as ServiceMaster may require in
order to effect the purposes of this subsection. If an Employer ceases to be a
subsidiary of ServiceMaster, each Participant employed by such Employer shall be
deemed to have terminated employment with the ServiceMaster Companies for
purposes of this Plan.

Section 10.3.    Number and Headings. Wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Headings of sections and
subsections of the Plan are inserted for convenience of reference and are not
part of the Plan and are not to be considered in the construction thereof.

Section 10.4.    Immunity of Board and Committee Members. The members of the
Board and the Committee may rely upon any information, report or opinion
supplied to them by an officer of ServiceMaster or any legal counsel,
independent public accountant or actuary, and shall be fully protected in
relying upon any such information, report or opinion. No member of the Board or
the Committee shall have any liability to the ServiceMaster Companies or any
Participant, former Participant, designated Beneficiary, person claiming under
or through any Participant or designated Beneficiary or other person interested
or concerned in connection with any decision made by such member pursuant to the
Plan which was based upon any such information, report or opinion if such member
reasonably relied thereon in good faith.

Section 10.5.    Non-alienation of Benefits. A Participant’s rights to the
amount credited to his or her Account under the Plan shall not be grantable,
transferable, pledgeable or otherwise assignable, in whole or in part, by the
voluntary or involuntary acts of any person, or by operation of law, and shall
not be liable or taken for any obligation of such person. Any such attempted
grant, transfer, pledge or assignment shall be null and void and without any
legal effect.

Section 10.6.    Notices. Any notice required to be given by the Employers or
the Committee hereunder shall be in writing and shall be delivered in person or
by U.S. mail, interoffice mail, express courier service or electronic mail.

Section 10.7.    Plan Not to Affect Employment Relationship. Neither the
adoption of the Plan nor its operation shall in any way affect the right and
power of the Employers to dismiss or otherwise terminate the employment or
change the terms of the employment or amount of compensation of any Participant
at any time for any reason with or without cause. By accepting any payment under
the Plan, each Participant, former Participant, designated Beneficiary and each
person claiming under or through such person, shall be conclusively bound by any
action or decision taken or made or to be taken or made under the Plan by the
Board or the Committee.

Section 10.8.    Severability. If any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if illegal or invalid provisions had never been set forth herein.

Section 10.9.    Successors and Assigns. The Plan is binding on all persons
entitled to benefits hereunder and their respective heirs and legal
representatives, on the Committee and its successor, on the Employers, and on
ServiceMaster and its successors.

Section 10.10.  Withholding for Taxes. Notwithstanding anything contained in the
Plan to the contrary, the appropriate amounts shall be withheld from any
distribution made under the Plan or from a Participant’s Compensation as may be
required for purposes of complying with applicable Federal or state tax
withholding requirements.

Section 10.11.  Compliance With Section 409A of Code. This Plan is intended to
comply with the provisions of section 409A of the Code, and shall be interpreted
and construed accordingly. The Committee shall have the discretion and authority
to amend the Plan at any time to satisfy any requirements of section 409A of the
Code or guidance provided by the U.S. Treasury Department to the extent
applicable to the Plan.

 

 

 

14

 

 

 